DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2011/0279836 A1) in view of Sano (US 2016/0335781 A1)
As related to independent claim 1, Nishikawa et al. teaches a method of printing a color surface of an object by printing dots of curable ink in several superposed layers (Nishikawa et al. – Page 2, Paragraphs 29-32 and Figure 7C, shown below), the method comprising the steps of: defining a micro-texture [i.e. variations in height] (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3 & 7C, shown below) the micro-texture being a repetitive pattern of elevated parts and depressed parts (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3 & 7C, shown below); establishing a gloss function that indicates a gloss value of a surface having said micro-texture, as a function of a height difference between a maximum height of the elevated parts and a minimum height of the depressed parts of the micro-texture (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3 & 7C, shown below); assigning a target gloss value to at least a part of a surface area of the object (Nishikawa et al. – Page 2, Paragraphs 25-27 and Figures 3 & 5, shown below); determining, on the basis of the gloss function, a required local height difference corresponding to the target gloss value (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3, 6A, 6B, & 7C, shown below); and forming, on said at least a part of the surface area of the object, the micro-texture with a height profile scaled to the required local height difference (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3 & 7C, shown below).  


    PNG
    media_image1.png
    671
    465
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    774
    330
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    657
    474
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    159
    450
    media_image4.png
    Greyscale


Continuing with claim 1, while Nishikawa et al. teaches the concept of printing dots of curable ink in several superposed layers and defining a micro-texture (Nishikawa et al. – Figure 7C), Sano specifically teaches printing dots of curable ink in several superposed layers [i.e. multiple layers to form a three-dimensional article] including defining a micro-texture [i.e. roughness data] (Sano – Page 1, Paragraph 6 and Figure 11, shown below).  

    PNG
    media_image5.png
    352
    483
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of printing a color surface of an object as taught by Nishikawa et al. to specifically detail the steps of printing dots in several superposed layers and defining roughness data as done by Sano in an effort to provide detailed descriptions of the method of using an image forming apparatus to output a three-dimensional molded article with desired glossiness (Sano – Page 1, Paragraphs 5-6).

As related to dependent claim 2, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach the elevated parts take the form of pillars that have a uniform height and a uniform cross-sectional shape over an entire height of the pillars thereof and the depressed parts take the form of gaps between the pillars (Nishikawa et al. – Figure 7A, shown below and Sano – Figure 14B, shown below).


    PNG
    media_image6.png
    166
    441
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    263
    419
    media_image7.png
    Greyscale


As related to dependent claim 3, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach the elevated parts have a size in a range from p to 350 pm, when p is a size of a single pixel that is printable in a print process in which the object is formed (Nishikawa et al. – Page 3, Paragraph 35 and Sano – Page 2, Paragraph 38; Page 3, Paragraphs 42 & 46; and Page 5, Paragraph 59).
As related to further dependent claim 4, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach the elevated parts take the form of square pillars with a size of 2 x 2 pixels (Sano – Page 2, Paragraph 38 – Page 3, Paragraph 46 and Page 5, Paragraph 59 and Figure 14B, shown above).
As related to dependent claim 5, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach the gloss function is established based on a gloss measurement of the micro-texture with various height differences (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33  & Figures 3, 6, & 7C, shown above and Sano – Page 2, Paragraphs 30, 33-35, & 38; Page 3, Paragraph 42-46; Figure 1, shown above; and Figure 2, shown below).

    PNG
    media_image8.png
    707
    466
    media_image8.png
    Greyscale

As related to dependent claim 6, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach a continuous color layer is formed on top of the micro-texture (Sano – Figure 11, shown above).
As related to further dependent claim 7, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach a composition of colorants [i.e. color conversion and pigment-based colored ink] constituting a color appearance of the color layer is incorporated in the gloss function (Nishikawa et al. – Page 2, Paragraph 26-31 and Figures 3, 5, & 6, shown above).
As related to further dependent claim 8, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach a quadratic relation between a gloss value and colorant composition for a fixed height difference is applied in a multidimensional gloss function (Nishikawa et al. – Page 2, Paragraph 26-31 & Figures 
As related to further dependent claim 9, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach the height difference is modulated across the color surface to enhance a uniformity of a gloss appearance of a full color surface (Nishikawa et al. – Page 2, Paragraph 26-31 & Figures 3, 5, & 6, shown above and Sano – Page 3, Paragraphs 42-46 & Page 5, Paragraphs 58-59).
As related to dependent claim 10, the combination of Nishikawa et al. and Sano remains as applied above and continues to teach software product comprising program code on a machine-readable non-transitory medium, the program code, when loaded into a controller of a printer, causing the controller to perform the method (Nishikawa et al. – Page 4, Paragraphs 45-46 and Sano – Pages 8-9, Paragraph 104).

Response to Arguments
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive. 
With respect to independent claim 1, 
Regarding Applicant’s argument that “Nishikawa fails to disclose the selection/defining of a micro-texture… and the printing/forming of a micro-texture with a height profile scaled … corresponding to the determined target gloss value…” Examiner respectfully disagrees.  As indicated previously and reiterated above, Nishikawa et al. teaches defining a micro-texture [i.e. variations in height] (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3 & 7C) and printing/forming, on said at least a part of the surface area of the object, the micro-texture with a height profile scaled to the required local height difference (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, Particularly Paragraph 32 and Figures 3 & 7A-7C).  Nishikawa et al. specifically teaches the forming of the micro-texture [i.e. color materials deposited on print region] which is repeated pattern across the print region (Nishikawa – Page 3, Paragraph 32 and Figures 7A-7C).   
Regarding Applicant’s argument that “Nishikawa fails to disclose a repetitive pattern of elevated parts and depressed parts…” Examiner respectfully disagrees.  As indicated previously and reiterated above, Nishikawa et al. teaches defining a micro-texture [i.e. variations in height] (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, and Figures 3 & 7C) being a repetitive pattern of elevated parts [i.e. convex] and depressed parts [i.e. concave] (Nishikawa et al. – Page 2, Paragraph 31 – Page 3, Paragraph 33, Particularly Paragraph 32 and Figures 3 & 7A-7C).  
Regarding Applicant’s argument that “Sano fails to disclose a relationship between the micro-textures and a gloss value, and the formation of micro-textures…” Examiner respectfully disagrees.  Initially, in response to applicant's arguments against the references individually (“Nishikawa fails…” “Sano fails…”), one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Directly, as indicated previously and reiterated above, Sano is used to further the teachings of Nishikawa et al. with respect to printing dots of curable ink in several superposed layers and specifically teaches forming a roughness layer to define the texture (Sano – Figure 11, Reference #1101).
With respect to the dependent claims, no further arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mancuso (US 4,932,685 A) teaches a variable color printing method.  Dukatz (US 6,113,149 A) teaches printing a repetitive pattern of convex and concave shapes to form a printed image.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/John Zimmermann/Primary Examiner, Art Unit 2853